t c summary opinion united_states tax_court joseph jones petitioner v commissioner of internal revenue respondent docket no 12825-02s filed date joseph jones pro_se travis vance iii for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the sole issue for decision is whether petitioner is liable under sec_72 for the 10-percent additional tax on an early distribution from a qualified_retirement_plan we hold that he is background some of the facts have been stipulated and they are so found petitioner resided in duluth georgia at the time that his petition was filed with the court petitioner was employed by ford motor co ford during petitioner has been employed by ford for years as an employee of ford petitioner participated in ford’s tax-efficient savings_plan for hourly employees tesphe tesphe is a defined_contribution_plan qualified under sec_401 and sec_401 tesphe is managed by fidelity investments fidelity in accordance with tesphe’s guidelines ford employees can choose to make pretax or after-tax contributions to their tesphe account petitioner made pretax contributions to his tesphe account pretax contributions cannot be withdrawn from tesphe prior to age 59½ unless the participant is terminated or demonstrates a financial hardship however tesphe allow sec_2 all numbers are rounded to the nearest dollar participants to apply for loans from their tesphe accounts subject_to the plan’s repayment provisions if the participant does not comply with tesphe’s loan repayment provisions then the outstanding loan balance will be deemed a distribution subject_to federal income taxes and any applicable early withdrawal penalties between and petitioner borrowed funds from his tesphe account as follows date amount date date date date total dollar_figure big_number big_number big_number big_number fidelity did not report any of these loans made to petitioner as deemed distributions from his tesphe account subject_to federal income taxes likewise petitioner did not include any of the loan proceeds on his federal_income_tax return for the or taxable_year petitioner repaid the loans according to tesphe’s loan provisions prior to residing in georgia petitioner lived with his former wife in their jointly owned residence in detroit michigan petitioner and his former wife purchased their michigan residence in during petitioner separated from his former wife in petitioner was transferred by ford and moved to georgia petitioner started construction on his georgia residence in date at some time in petitioner transferred his ownership_interest in the michigan residence to his former wife petitioner and his former wife divorced in date during petitioner withdrew dollar_figure from his tesphe account to finance the construction of his georgia residence petitioner’s distribution from his tesphe account was not a loan at the time of the distribution from tesphe petitioner had not reached age 59½ and was not disabled fidelity issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a gross and taxable_distribution from his tesphe account for of dollar_figure petitioner timely filed a form_1040 u s individual_income_tax_return for on his return petitioner included in gross_income the dollar_figure distribution from his tesphe account petitioner did not report on his return the additional percent tax imposed by sec_72 with respect to his dollar_figure tesphe distribution in the notice_of_deficiency respondent determined that petitioner is liable for the 10-percent additional tax on the early distribution from petitioner’s sec_401 plan petitioner timely filed a petition with the court disputing the deficiency petitioner contends that he qualifies for the first home purchase exception in sec_72 alternatively petitioner contends that he had a basis in the amount distributed from his tesphe account equal to the amount of his previous loan principal repayments and therefore that he is subject_to the 10-percent additional tax only to the extent his tesphe distribution exceeded his basis discussion4 generally sec_72 imposes an additional tax on early distributions from qualified_retirement_plans equal to percent of the portion of such amount which is includible in gross_income the sec_72 additional tax does not apply to certain distributions for example distributions that are made on or after the date on which the taxpayer attains the age of 59½ are not early and therefore not subject_to the additional tax sec_72 petitioner contends that if he is subject_to the percent additional tax then he is subject_to the additional tax only on dollar_figure the dollar_figure distribution less the dollar_figure total loan proceeds as opposed to dollar_figure we decide the issue in this case without regard to the burden_of_proof see sec_7491 rule a 116_tc_438 as relevant to the present case a qualified_retirement_plan includes a qualified_pension or profit sharing plan under sec_401 sec_4974 first home purchase exception sec_72 provides in relevant part an exception to the 10-percent additional tax for distributions to an individual from an individual_retirement_plan which are qualified first-time_homebuyer distributions emphasis added a qualified_first-time_homebuyer_distribution is any payment or distribution received by an individual to the extent such payment or distribution is used by the individual to pay qualified_acquisition_costs with respect to a principal_residence of a first-time_homebuyer who is such individual sec_72 a first-time_homebuyer in relevant part means any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 2-year period ending on the date_of_acquisition of the principal_residence sec_72 the date_of_acquisition as relevant herein is the date on which construction of a principal_residence is commenced sec_72 sec_7701 defines individual_retirement_plan for purposes of the internal_revenue_code as an individual_retirement_account described in sec_408 and an individual_retirement_annuity described in sec_408 retirement plans qualified under sec_401 and sec_401 are not included in the definition of individual_retirement_plan under sec_7701 therefore because sec_72 applies only to a distribution from an individual_retirement_plan a distribution from a sec_401 plan will not qualify for the first home purchase exception tesphe is a defined contribution pension_plan qualified under sec_401 and k tesphe is not an individual_retirement_plan as defined in sec_7701 therefore the dollar_figure tesphe distribution to petitioner is not subject_to the first home purchase exception in sec_72 petitioner’s basis in the distribution petitioner alternatively contends that he had a basis in the distribution from his tesphe account equal to the total amount of his previously made loan repayments in this regard petitioner relies on the fact that he made these repayments with after-tax_dollars preretirement distributions from a qualified_retirement_plan are treated as nonannuity distributions see sec_72 if the distribution is received before retirement only amounts allocable to the investment_in_the_contract ie basis are petitioner also fails to qualify as a first-time_homebuyer within the definition of sec_72 petitioner as well as his then wife had an ownership_interest in the michigan residence in petitioner began construction on his georgia residence in thus petitioner had an ownership_interest in the michigan residence within the 2-year period ending on the date he acquired his georgia residence see sec_72 see also sec_72 which limits the amount of distributions treated as first-time_homebuyer distributions to dollar_figure excludable from gross_income sec_72 a for purposes of sec_72 investment_in_the_contract is generally defined as the aggregate amount of premiums or other consideration paid for the contract sec_72 an employee’s investment_in_the_contract includes amounts contributed by the employer but only to the extent that such amounts were includible in the gross_income of the employee sec_72 for purposes of a sec_401 plan elective contributions are neither includible in an employee’s gross_income at the time the cash or other taxable amounts would have been includible in the employee’s gross_income nor at the time the elective contributions are contributed to the plan sec_1_401_k_-1 income_tax regs therefore in the context of this case a taxpayer’s investment_in_the_contract includes only the amount of after-tax contributions and does not include pretax contributions see sec_72 petitioner’s contributions to his tesphe account prior to the distribution were pretax contributions as a result petitioner’s tesphe account contributions were not included in his gross_income at the time of the contributions and petitioner had no investment_in_the_contract equal to these pretax contributions petitioner’s loan repayments are also not included in his investment_in_the_contract petitioner’s prior loans from his tesphe account were not deemed distributions and were not includable in his taxable_income for any of the respective taxable years see sec_72 therefore petitioner’s loan repayments merely restored petitioner’s tesphe account to the same status it had prior to the loan transactions ie receiving the loan amounts and repaying the loan principal amounts produced a wash with respect to petitioner’s tesphe account to give petitioner an investment_in_the_contract for the loan repayments would allow petitioner to create an investment_in_the_contract from his previously nontaxable loan distributions thus the effect of petitioner’s contention would be to allow him to make pretax contributions to his tesphe account and then to exclude from gross_income a portion of any subsequent distribution by merely taking out a nontaxable loan from his tesphe account and making subsequent loan repayments unless congress has clearly provided otherwise we should not interpret the code to result in such a double tax_benefit 97_tc_51 see also united_states v sec_1_72_p_-1 q a-21 income_tax regs provides that if a participant repays a loan after a deemed_distribution of the loan under sec_72 then for purposes of sec_72 the participant’s investment_in_the_contract increases by the amount of the cash repayments that the participant makes on a loan after a deemed_distribution petitioner’s prior loans were not deemed distributions under sec_72 skelly oil co 394_us_678 292_us_62 only if the language of the statute compelled it would we reach a result apparently so at odds with accepted tax policy darby v commissioner supra pincite we find that petitioner did not have a basis in the distribution from his sec_401 plan and that petitioner properly included the full distribution in his gross_income accordingly we hold that petitioner is liable for the 10-percent additional tax under sec_72 on the dollar_figure distribution from his tesphe account we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
